DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are cancelled.
Claims 20-28, 31-33 and 35-39 are pending.
Claims 29-30 and 34 are cancelled.
Applicant’s submitted terminal disclaimer and it’s been approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dannon G. Allbee (Reg. No. 72, 434) on April 5, 2021.

The application has been amended as follows: 20.	(Currently Amended)  A non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for managing voice-controlled services via a gateway 
communicating, via the wide area network, with a remote server having an authentication manager; 
sending at least one signal, for gateway authentication by the authentication manager, wherein the authentication manager authenticates the gateway device, and the remote server establishes a signaling communication link through the wide area network between the remote server and the gateway device;
receiving, via the wide area network, configuration data for voice-controlled operation; 
storing the configuration data;
sending, via the wide area network, a request for a voice-controlled streaming service to stream media, at the user premises; 
causing a graphical user interface to be rendered on a display of a television that is one of the one or more endpoint devices by sending a signal to the television over a wired interface, wherein the graphical user interface enables controls for the voice-controlled streaming service;
after a verification that the request conforms with policy and/or usage rules associated with the voice-controlled streaming service based on subscription information, providing media, from the voice-controlled streaming service, at the user premises, wherein the voice-controlled streaming service is independent of streaming services executing on at least one remote application service provider network; and 


21. 	(Currently Amended)  The non-transitory computer-readable storage medium of claim 20, wherein the streaming services executing on at least one remote application service provider network, for which the voice-controlled streaming service is independent, are provided for one or more second users other than a first user for which the at least one voice-controlled streaming service is provided.

22. 	(Currently Amended)  The non-transitory computer-readable storage medium of claim 20, wherein the operations further comprise storing the configuration data at the user premises to provide voice control of the one or more endpoint devices or the gateway device.  

23. 	(Currently Amended)  The non-transitory computer-readable storage medium of claim 20, wherein the service components comprise components for one or more of: home automation of connected devices at the user premises; home security of the user premises via connected devices at the user premises; management of video cameras and associated video data captured at the user premises; management of sensors located at the user premises; management of monitors at the user premises; 

24. 	(Currently Amended)  The non-transitory computer-readable storage medium of claim 20, wherein the voice-controlled streaming service is configured to stream video and/or audio.
25.	(Currently Amended)  The non-transitory computer-readable storage medium of claim 20, wherein the operations further comprise communicating with a remote control at the user premises to control the voice-controlled streaming service.
26. 	(Currently Amended)  The non-transitory computer-readable storage medium of claim 20, wherein the communication link through the wide area network is established using a local router.
27. 	(Currently Amended)  The non-transitory computer-readable storage medium of claim 20, wherein the operations further comprise sending at least part of one or more voice automation protocols to at least one of the endpoint devices to enable interactive voice-enabled control of the at least one of the endpoint devices.

28. 	(Currently Amended)  The non-transitory computer-readable storage medium of claim 20, wherein the operations further comprise managing: 
in-premise protocol messaging with at least one of the endpoint devices, 

remote monitoring and control of vendor diverse devices located within the user premises.

29. 	(Cancelled)  

30. 	(Cancelled)

31. 	(Currently Amended)  The non-transitory computer-readable storage medium of claim 20, wherein the storing the configuration data comprises storing the configuration data in a message queue, RAM, or non-volatile memory.
32.	(Currently Amended)  A device for managing voice-controlled services at a user premises, the device providing connectivity to a wide area network and at least some server functionality to one or more endpoint devices, the device comprising:
one or more processors; and
one or more memories storing instructions that, when executed by the one or more processors, cause the device to perform operations comprising:
communicating, via the wide area network, with a remote server having an authentication manager; 
sending at least one signal, for device authentication by the authentication manager, wherein the authentication manager authenticates the device, and the remote 
receiving, via the wide area network, configuration data for voice-controlled operation; 
storing the configuration data;
sending, via the wide area network, a request for a voice-controlled streaming service to stream media, at the user premises, using voice control; 
causing a graphical user interface to be rendered on a display of a television that is one of the one or more endpoint devices by sending a signal to the television over a wired interface, wherein the graphical user interface enables controls for the voice-controlled streaming service;
after a verification that the request conforms with policy and/or usage rules associated with the voice-controlled streaming service based on subscription information, providing media, from the voice-controlled streaming service, at the user premises, wherein the voice-controlled streaming service is independent of streaming services executing on at least one remote application service provider network; and 
sending one or more update requests from the authenticated device, wherein each update request from the authenticated device represents a request to update information involving service components associated with the authenticated device and/or associated with any of the one or more endpoint devices associated with the authenticated device.



34. 	(Cancelled)  
35.	(Currently Amended)  A method for managing voice-controlled services via one or more gateway devices configured to provide server functionality for one or more endpoint devices, the method comprising:
authenticating each of the one or more gateway devices;
establishing a communication link through a wide area network with each of the one or more gateway devices;
sending configuration data to the authenticated one or more gateway devices via the wide area network, wherein the configuration data is based on subscription information associated with the respective authenticated gateway device, and wherein the configuration data is stored by the respective authenticated gateway device;
authorizing at least one voice-controlled streaming service associated with a service provider to stream video and/or audio at a user premises, wherein the authorizing is independent of application services executing on an application service provider’s network, and wherein authorizing the voice-controlled streaming service includes:

using a subscription manager to verify that the request conforms with policy and usage rules associated with the requested voice-controlled streaming service in order to authorize the requested voice-controlled streaming service, and
causing, by sending a signal to a television over a wired interface, a graphical user interface to be rendered on a display of the television, wherein the graphical user interface enables streaming management and/or control of streaming services provided by a remote server in communication with the gateway devices and/or the one or more endpoint devices; and
receiving one or more update requests from the one or more authenticated gateway devices, wherein each update request from each respective authenticated gateway device represents a request from that respective authenticated gateway device to update information involving service components associated with that authenticated gateway device and/or associated with any of the one or more endpoint devices associated with the authenticated gateway device. 
36. 	(Previously Presented)  The method of claim 35, wherein the service components include components for one or more of: home automation of connected devices within the user premises; home security of the user premises via connected devices within the user premises; management of video cameras and associated video data captured within the user premises; management of sensors located at or within the user premises; management of monitors at or within the user premises; home automation of connected devices within the user premises; management of medical 

37. 	(Previously Presented)  The method of claim 35, further comprising managing, via the at least one voice-controlled streaming service, operation of the one or more endpoint devices.  

38. 	(Previously Presented)  The method of claim 35, wherein the voice-controlled streaming service is configured to stream video and/or audio.

39. 	(Previously Presented)  The method of claim 35, wherein the application services executing on an application service provider’s network, for which the authorizing is independent, are provided for a second user other than a first user for which the at least one voice-controlled streaming service is provided.
 
Examiner’s Statement of Reason for Allowance
Claims 20-28, 31-33 and 35-39 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:

Claim 20, communicating, via the wide area network, with a remote server having an authentication manager; 
sending at least one signal, for gateway authentication by the authentication manager, wherein the authentication manager authenticates the gateway device, and the remote server establishes a signaling communication link through the wide area network between the remote server and the gateway device;
receiving, via the wide area network, configuration data for voice-controlled operation; 
storing the configuration data;
sending, via the wide area network, a request for a voice-controlled streaming service to stream media, at the user premises; 
causing a graphical user interface to be rendered on a display of a television that is one of the one or more endpoint devices by sending a signal to the television over a wired interface, wherein the graphical user interface enables controls for the voice-controlled streaming service;
after a verification that the request conforms with policy and/or usage rules associated with the voice-controlled streaming service based on subscription information, providing media, from the voice-controlled streaming service, at the user 
sending one or more update requests from the authenticated gateway device, wherein each update request from the authenticated gateway device represents a request to update information involving service components associated with the authenticated gateway device and/or associated with any of the one or more endpoint devices associated with the authenticated gateway device.
Claim 32, communicating, via the wide area network, with a remote server having an authentication manager; 
sending at least one signal, for device authentication by the authentication manager, wherein the authentication manager authenticates the device, and the remote server establishes a signaling communication link through the wide area network between the remote server and the device;
receiving, via the wide area network, configuration data for voice-controlled operation; 
storing the configuration data;
sending, via the wide area network, a request for a voice-controlled streaming service to stream media, at the user premises, using voice control; 
causing a graphical user interface to be rendered on a display of a television that is one of the one or more endpoint devices by sending a signal to the television over a 
after a verification that the request conforms with policy and/or usage rules associated with the voice-controlled streaming service based on subscription information, providing media, from the voice-controlled streaming service, at the user premises, wherein the voice-controlled streaming service is independent of streaming services executing on at least one remote application service provider network; and 
sending one or more update requests from the authenticated device, wherein each update request from the authenticated device represents a request to update information involving service components associated with the authenticated device and/or associated with any of the one or more endpoint devices associated with the authenticated device.
Claim 35, authenticating each of the one or more gateway devices;
establishing a communication link through a wide area network with each of the one or more gateway devices;
sending configuration data to the authenticated one or more gateway devices via the wide area network, wherein the configuration data is based on subscription information associated with the respective authenticated gateway device, and wherein the configuration data is stored by the respective authenticated gateway device;

receiving a request, for the voice-controlled streaming service, from the user premises,
using a subscription manager to verify that the request conforms with policy and usage rules associated with the requested voice-controlled streaming service in order to authorize the requested voice-controlled streaming service, and
causing, by sending a signal to a television over a wired interface, a graphical user interface to be rendered on a display of the television, wherein the graphical user interface enables streaming management and/or control of streaming services provided by a remote server in communication with the gateway devices and/or the one or more endpoint devices; and
receiving one or more update requests from the one or more authenticated gateway devices, wherein each update request from each respective authenticated gateway device represents a request from that respective authenticated gateway device to update information involving service components associated with that authenticated gateway device and/or associated with any of the one or more endpoint devices associated with the authenticated gateway device.

It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119